United States Department of Labor
Employees’ Compensation Appeals Board

_________________________________________
B.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
_________________________________________
Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of the Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 11-1043
Issued: January 25, 2012

Case Submitted on the Record

ORDER AFFIRMING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On March 17, 2011 appellant, through her attorney, filed a timely appeal from the
December 1, 2010 merit decision of the Office of Workers’ Compensation Programs (OWCP),
which affirmed her August 9, 2010 schedule award decision.1
The Board has duly considered the matter and will affirm OWCP’s December 1, 2010
decision. Appellant’s counsel expresses no disagreement with the schedule award per se.
Rather, he argues only that OWCP delayed its adjudication of appellant’s schedule award claim
until the sixth edition of the American Medical Association, Guides to the Evaluation of
Permanent Impairment (2009) became applicable on May 1, 2009, which deprived her of due
process rights regarding a determination under the fifth edition, and that a protected property
interest cannot be deprived without due process, citing Goldberg v. Kelly, 397 U.S. 254 (1970)
and Mathews v. Eldridge, 424 U.S. 319 (1976). He also asserted that appellant should have been
provided a hearing with regard to which edition of the A.M.A., Guides, should apply. The cases
cited by counsel hold only that a claimant who was in receipt of benefits (in Goldberg welfare
benefits and in Mathews social security benefits) could not have those benefits terminated

1

The record reflects that on October 7, 2000 appellant, a 46-year-old window clerk, felt pain in her feet and legs
due to standing at work. OWCP accepted her claim for plantar fibramatosis of both feet and sprain of both feet,
plantar fasciitis and Achilles tendinitis bilateral and authorized the removal of spurs bilaterally.

without procedural due process. In this case, appellant simply made a claim for a schedule
award. She was not in receipt of schedule award benefits nor was OWCP attempting to
terminate benefits. Appellant had no vested right to a schedule award under the fifth edition of
the A.M.A., Guides. In Harry D. Butler,2 the Board noted that Congress delegated authority to
the Director of OWCP regarding the specific methods by which permanent impairment is to be
rated. Pursuant to this authority, the Director adopted the A.M.A., Guides as a uniform standard
applicable to all claimants and the Board has concurred in the adoption.3 On March 15, 2009 the
Director exercised authority to advise that as of May 1, 2009 all schedule award decisions of
OWCP should reflect use of the sixth edition of the A.M.A., Guides.4 The applicable date of the
sixth edition is as of the schedule award decision reached. It is not determined by either the date
of maximum medical improvement or when the claim for such award was filed. Accordingly,
IT IS HEREBY ORDERED THAT the December 1, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 25, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

2

43 ECAB 859 (1992).

3

Id. at 866.

4

FECA Bulletin No. 09-03 (issued March 15, 2009). The FECA Bulletin was incorporated in the Federal
(FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards & Permanent Disability Claims, Chapter 2.808.6(a)
(January 2010).

2

